—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Richmond County (J. Leone, J.), dated July 12, 2000, which granted the plaintiffs motion pursuant to CPLR 3126 to strike their answer.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court providently exercised its discretion in granting the plaintiffs motion pursuant to CPLR 3126 to strike the defendants’ answer based on the defendants’ spoliation of evidence (see, DiDomenico v C & S Aeromatik Supplies, 252 AD2d 41; cf., Abenante v Star Gas Corp., 278 AD2d 438). Bracken, P. J., Friedmann, Florio, H. Miller and Townes, JJ., concur.